ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 14 February 2022 for the application filed 23 April 2019 which claims priority to PRO 62/664,417 filed 30 April 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicants representative during the interview conducted 18 February 2022 as follows: 
Claim 1. A vertical take-off and landing (VTOL) aircraft comprising:
a fuselage which includes a cabin section, the fuselage having a center of gravity (CG) and defining mutually orthogonal X-, Y- and Z-axes passing through the CG, wherein the X-axis defines a longitudinal centerline roll axis of the fuselage, the Y-axis defines a pitch axis of the fuselage and the Z-axis defines a yaw axis of the fuselage; 
rotorless port and starboard aerodynamic wings extending laterally outwardly from port and starboard sides of the fuselage, respectively; 
port and starboard rotor pods positioned at terminal ends of the rotorless port and starboard aerodynamic wings, respectively, wherein the port and starboard rotor pods are respectively aligned with port and starboard lateral planes parallel to but spaced laterally from a central plane established by the XZ axes; 
single port and starboard rotor columns each comprised of an even number of positionally mirror imaged ducted port and starboard side rotors positionally aligned within the port and starboard rotor pods such that the ducted port and starboard side rotors respectively forming each of the single port and starboard rotor columns is aligned with the respective port and starboard lateral planes so as to be parallel to but spaced laterally from the central plane established by the XZ axes; 
an even number of fuselage rotors positioned along the longitudinal centerline roll axis of the fuselage aft of the fuselage CG, wherein a first one-half set of the fuselage rotors rotates in one ; 
port and starboard propulsive rotors each providing thrust along the X-axis of the fuselage, wherein each of the port and starboard propulsive rotors are ducted and extend laterally outwardly from the fuselage at a position rearwardly midway between the even number of fuselage rotors aft the CG of the fuselage; and wherein 
one-half of the side rotors rotate in one direction about an axis parallel to the Z- axis and a remaining one-half of the side rotors rotate in a counter direction relative thereto[,]

Claim 5. (Cancelled)
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 14 February 2022, with respect to claims 1, 5 and 7-8 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 7-8 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “rotorless port and starboard aerodynamic wings extending laterally outwardly from port and starboard sides of the fuselage, respectively; port and starboard rotor pods positioned at terminal ends of the rotorless port and starboard aerodynamic wings, respectively, wherein the port and starboard rotor pods are respectively aligned with port and starboard lateral planes parallel to but spaced laterally from a central plane established by the XZ axes; single port and starboard rotor columns each comprised of an even number of positionally mirror imaged ducted port and starboard side rotors positionally aligned within the port and starboard rotor pods such that the ducted port and starboard side rotors respectively forming each of the single port and starboard rotor columns is aligned with the respective port and starboard lateral planes so as to be parallel to but spaced laterally from the central plane established by the XZ axes; an even number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        20 February 2022